Order entered October 23, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01199-CR

                                   MARK MCCAY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F11-00694-K

                                             ORDER
       On September 11, 2013, this Court ordered the Dallas County District Clerk to file,

within twenty-one days, a supplemental record containing the trial court’s findings and certain

enumerated documents. Although on September 11, 2013, we received a supplemental record

containing the findings with multiple exhibits attached, the supplemental clerk’s record did not

contain the documents identified in the September 11, 2013 order.

       Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, a supplemental record containing the following documents

identified in the trial court’s September 9, 2013 written findings of facts:

      motion to dismiss the indictment for attempted theft for failure to state an offense due to
       absence of the essential element of ownership;
          motion to quash indictment;

          motion to dismiss the indictment as impermissibly vague and for failure to state an
           offense and memorandum in support;

          motion to dismiss the indictment for improper aggregation and for lack of jurisdiction;

          motion to dismiss on grounds of the denial of equal protection and equal rights and
           privileges of the law and the abridgement of the constitutional and statutory function of
           the grand jury, with exhibits.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Janice Garrett,

official court reporter, Criminal District Court No. 4; Gary Fitzsimmons, Dallas County District

Clerk; the Dallas County District Clerk’s Office, Criminal Records Division; and counsel for all

parties.


                                                        /s/    DAVID EVANS
                                                               JUSTICE